Title: To George Washington from Brigadier General Henry Knox, 9 May 1779
From: Knox, Henry
To: Washington, George



Sir
Park Artillery Pluckemin [N.J.] 9th May 1779

In my Letter to Colonel Hamilton yesterday, I forgot to desire him to mention to your Excellency, That, George Baker one of the deserters sentencd to suffer death by the Court Martial, is the only person among the prisoners who has shewn any Candor in their examinations. By his information the persons who conducted and secreted them were discover’d. It is true, he is a very great Villian, having first deserted from the Enemy, inlisted in our service, deserted back to them, and was either taken by some of our light parties while we were at White plains last year, or deserted from the Enemy, I do not know which, and now was making an attempt to get to them a second time. And were the War to continue ten Years longer he would be for changing sides once or twice a Year.
I know not how far these circumstan⟨ces⟩ will operate against his receiving your Excellencys Mercy, for certainly a subject more unworthy of it can not be found. But I am clearly of opinion That a full Confession in most instances ought from principles of policy to entitle the Criminal to pardon.
I thought it my duty to state these circumstances to your Excellency as they do not so fully appear from the face of the proceedings of the Court martial. I am with the greatest respect Your Excellencys most Obedient Hble Servant
H. Knox
